Citation Nr: 0208758	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional bowel 
disability as a result of VA medical treatment from January 
to October 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1982, and from January to October 1984.  This appeal arises 
from November 1995 and March 1996 rating actions that denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional bowel disability as a 
result of VA medical treatment from January to October 1990.

In August 1997, the veteran testified at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the Pittsburgh RO.

By decision of January 1998, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2. The RO received the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
in April 1993.

3. According to competent medical opinion, a small bowel 
volvulus was the most likely cause of the veteran's 
abdominal pain from January to October 1990, and his 
ongoing alcoholism misled his attending VA physicians into 
believing he had chronic pancreatitis, when in fact there 
was little evidence in his medical chart that that was his 
proper diagnosis.

4. According to competent medical opinion, the delay in the 
proper diagnosis and treatment of the veteran's abdominal 
condition, a rare mesenteric cyst with a small bowel 
volvulus and ischemia, caused the small bowel infarction 
necessitating successive small intestinal surgeries in 
October 1990 and February 1991 which resulted in 
additional bowel disability, short gut syndrome. 


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional bowel 
disability, short gut syndrome, as a result of VA medical 
treatment from January to October 1990 have been met.  
38 U.S.C.A. § 1151 (as in effect prior to October 1997); 
38 C.F.R. § 3.358 (as in effect prior to October 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In March and April 1988, the veteran was hospitalized at a VA 
medical facility for detoxification and rehabilitation due to 
a long history of alcohol abuse.

Early January 1990 VA medical records and one dated 7 January 
1989 (sic) indicate that the veteran sought treatment for 
episodes of abdominal pain.  Physical examination and 
laboratory studies were described as essentially normal.  
Evaluations rendered at that time indicated that he had 
probable gastritis, and Mylanta was prescribed.

Subsequently in early January 1990, the veteran was 
hospitalized at a VA medical facility for further work-up of 
his abdominal pain.  At the time of hospital admission, he 
related a history of alcohol abuse.  He also related a 
history of sharp, mid-epigastric non-radiating pain with a 
burning-sensation component.  During his hospital course, the 
veteran underwent an esophagogastroduodenoscopy.  Abdominal 
X-rays revealed no evidence of perforation or other acute 
pathology. The veteran's pain was noted to have resolved 
before he left the primary care department.  Ultrasound 
studies of the right upper quadrant revealed no evidence of 
gallstones, cholecystitis, localized fluid, or dilated bile 
ducts.  The pancreas, kidneys, and liver appeared to be 
normal, and the examination was otherwise negative.  An upper 
endoscopy revealed no evidence of acute gastritis or peptic 
ulcer disease.  At the time of hospital discharge, the 
diagnoses were abdominal pain of unknown etiology, resolved; 
history of ethanol abuse; and gastritis approximately 2 years 
ago.  Mylanta was prescribed.

When the veteran was seen in the VA gastrointestinal (GI) 
clinic in mid-April 1990 for follow-up treatment for 
recurrent bouts of abdominal pain, the assessment was that 
the veteran's pain most likely represented recurrent symptoms 
of gastritis, or more likely recurrent chronic pancreatitis 
secondary to alcohol abuse.  When seen for relaxation therapy 
in May 1990, the veteran reported that he had not used 
alcohol since mid-April 1990, as he believed that alcohol may 
have caused GI pain.  Following evaluation in the GI clinic 
subsequently in May, the assessment was improved chronic 
pancreatitis.

In July 1990, the veteran underwent a pancreatic sonogram at 
a VA medical facility for evaluation of what was described as 
chronic pancreatitis with fullness in the head.  There was no 
evidence of focal mass in the pancreatic head, body, and 
tail, and no evidence of a pseudocyst or acute pancreatitis.  
The visualized liver, gallbladder, common bile duct measuring 
4 millimeters, kidneys, and abdominal aorta were within 
normal limits.  The right kidney measured 10.9 centimeters, 
and the left 10.5 centimeters in the longest diameter.  There 
was no evidence of hydronephrosis and no other abnormality.

On subsequent VA GI clinical evaluation in July 1990, the 
veteran was noted to be doing well, without any complaints.  
He took Tagamet in addition to other medication, and took no 
caffeine or alcohol.  A previous pancreatic ultrasound 
examination was noted to have been completely within normal 
limits.  The assessment was stable chronic pancreatitis, and 
it was recommended that the veteran return to the clinic in 6 
months.

In late October 1990, the veteran was hospitalized at a VA 
medical facility for evaluation of complaints of recurring 
abdominal pain and vomiting.  During his hospital course, he 
developed an elevated white blood cell count, a fever, and 
progressive acidosis.  After abdominal X-rays, the 
radiologist's impression was large water density in the mid-
portion of the abdomen, displacing the transverse colon and 
stomach, compatible with a possible abscess or large fluid-
filled structure, such as a pseudocyst. A computed tomography 
(CT) scan of the veteran's amylase showed a recorded value of 
44, and liver function tests were normal.  The CT scan also 
demonstrated a pelvic mass density consistent with fat and 
probable pneumatosis of the small bowel.  In October the 
veteran underwent 3 successive initial small bowel resection 
surgical procedures to remove non-viable, gangrenous, and 
ischemic bowel.  During a 4th and final resection surgical 
procedure in February 1991, very narrowed, fibrotic bowel was 
excised and peritoneal adhesions were lysed.  In March 1991, 
a Hickman catheter was placed  for long-term total parenteral 
nutrition, and a liver biopsy was performed.  At the time of 
hospital discharge in April 1991, it was noted that, after 
the veteran's last operation, he had only approximately 6 to 
12 inches of small intestine between the ligament of Treitz 
and the ileocecal valve.  The final diagnoses were mesenteric 
cyst with small bowel volvulus and ischemia, and hepatic 
dysfunction secondary to prolonged hyperalimentation.  

In April 1993, the RO received the veteran's original claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional bowel disability as a 
result of VA medical treatment from January to October 1990.

At the August 1997 Board hearing at the RO, the veteran 
testified about why he felt he was entitled to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional bowel disability as a result of VA medical 
treatment from January to October 1990.  

In May 2000, the RO received a copy of the February 1992 
Social Security Administration disability determination that 
found the veteran disabled from October 1990 due to short gut 
syndrome, as well as a December 1998 continuance of 
disability determination due to the GI disorder.  Also 
received were copies of the voluminous medical records which 
formed the basis for the determination.  These included a 
December 1998 internal medicine disability examination of the 
veteran by M. Levine, M.D.  Dr. Levine noted that the veteran 
had had all but 6 inches of his bowel removed in 1990 or 
1991.  He was required to be fed by Hickman catheter, and had 
had catheter placement 14 times, but these catheters would 
become infected and had to be removed and replaced.  
Consequently, the veteran required tube feeding to maintain 
his weight.  The diagnosis was short gut syndrome.  The 
doctor commented that the veteran had chronic diarrhea 
because of the rapid passage of food through the GI tract.  
As a result of this, he had to always be near a bathroom, and 
he had to have repeated tube feedings, which caused weakness 
and tiredness from this chronic problem.  The doctor opined 
that his condition interfered with his ability to perform 
moderate or greater physical activity.

In August 2000, a VA medical practitioner identified as 
having a Master of Science in Nursing (MSN) degree examined 
the veteran and reviewed his extensive cumulative medical 
history, including his October 1990 VA GI surgeries.  She 
noted that the veteran had also been examined by a physician.  
In response to the question as to whether it was at least as 
likely as not that the veteran's VA treatment from January to 
October 1990 led to GI disease or injury beyond that which 
would be expected from the treatment, she opined that the 
treatment for the mesenteric cyst led to the veteran's 
current short gut syndrome, and that short gut syndrome was 
an expected result of the extensive resection of the small 
bowel intestine.  She opined that the veteran's VA treatment 
surgeries caused his current short gut syndrome and current 
GI disorder, but that such residual disability was a 
necessary consequence of the treatment.  

In April 2002, the Board referred this case for review by and 
an advisory opinion from a medical expert of the Veterans 
Health Administration (VHA).  In May 2002, a VHA physician 
who is a specialist in gastroenterology furnished a written 
report in the case of the veteran, who was noted to have 
suffered loss of his small intestine due to a rare disease 
process which was not diagnosed immediately; who now had 
approximately 6 to  12 inches of small intestine remaining; 
and who would require intensive support to maintain his 
weight for the rest of his life.

The VHA doctor noted that the veteran was first admitted to a 
VA medical facility for evaluation of severe abdominal pain 
in January 1990, which evaluation did not lead to a diagnosis 
of the source of his pain.  By default, his pain was 
attributed to alcoholic pancreatitis.  From what the VHA 
doctor noted could be determined in the medical chart, the 
veteran was actively drinking prior to as well as throughout 
his illness in 1990.  However, conclusive radiographic or 
laboratory-based evidence for pancreatitis was not obtained, 
as the doctor noted sometimes occurred in this illness.  He 
was evaluated by the general surgery service, since this pain 
recurred every 2 to 3 weeks, and extensive evaluations were 
again performed, but these did not reveal the source of his 
illness.

The veteran was hospitalized at a VA medical facility in 
October 1990, at which time he was found to have a necrotic 
small intestine, and an acute "abdominal catastrophe."  He 
was taken to the operating room, at which time he underwent a 
small bowel resection.  By plan, he was taken back to the 
operating room 2 days later, which required more extensive 
resection of bowel because of necrosis.  The cause of the 
bowel necrosis was the presence of a 15-centimeter mesenteric 
cyst which caused a volvulus, and ultimately vascular 
compromise of his small intestine.  The VHA physician stated 
that the key piece of evidence could be found in the 
operative (and pathological) reports of 21 and 23 October.  
He opined that the rest of the veteran's hospital course, 
namely, additional operations for lysis of adhesions, 
additional bowel resection, and the placement and removal of 
Hickman catheters, etc., were all a consequence of the 
massive small bowel resection, and would not be discussed 
further, inasmuch as they were clearly a consequence of the 
bowel necrosis and resection.

The VHA physician noted that the 21 October operative and 
pathology reports both confirmed the presence of a mesenteric 
mass, which was the cause of this problem.  Apparently, this 
mass intermittently resulted in the formation of a volvulus, 
which he opined was the most likely cause of the veteran's 
pain from January to October 1990.  Unfortunately, in October 
this volvulus created a sufficient degree of ischemia that 
the veteran suffered a bowel infarction, which necessitated 
resection of necrotic bowel, and he now suffered from an 
entity known as "short gut syndrome."  The doctor opined 
that it was very likely that the veteran was suffering at 
this time.

With respect to the Board's 1st question as to whether the VA 
rendered proper medical care throughout the period January to 
October 1990 so as to adequately treat and diagnose the 
veteran's conditions, the VHA doctor stated that he could not 
be certain that specific items might be present in the 
veteran's medical chart that he had not seen or appreciated, 
inasmuch as the records sent to him for review were not in 
chronological order.  However, he opined that it appeared 
that the veteran's work-up for abdominal pain was adequate, 
and that the volvulus was simply not diagnosed.  He noted 
that a volvulus was a relatively uncommon cause of abdominal 
pain, but one which had to be considered in these 
circumstances.  However, the presence of a mesenteric cyst 
was exceedingly rare, and would not be considered early in 
even the most careful work-up when the veteran first 
presented with pain.  His hospital course revealed that 
abdominal X-rays had been conducted, he responded to nasal 
gastric suction, he had an ultrasound examination which did 
not reveal any pathology, and he had an upper endoscopic 
examination which was also negative.  The VHA doctor 
concluded that this work-up was quite reasonable for the 
veteran's initial symptoms.

With respect to the Board's 2nd question as to whether in 
fact there was a delay in the proper diagnosis of the 
veteran's condition, the VHA physician stated that, 
unfortunately, the veteran's clinical course was complicated 
by the fact that he had a history of alcoholism, and that he 
continued to drink actively throughout 1990.  At the time, 
the physicians caring for him attributed his abdominal pain 
to chronic alcoholic pancreatitis.  The VHA doctor noted that 
this diagnosis was often made in the presence of alcoholism, 
and there were not always definitive signs of chronic 
pancreatitis, using blood tests, ultrasound examinations, or 
even a CT scan of the abdomen.  He commented that the 
presence of a plausible diagnosis, alcoholic pancreatitis, 
gave the veteran's attending physicians inappropriate 
assurance that additional diagnostic work-up was not 
necessary.  It was not until 21 October 1990 that X-ray 
studies demonstrated the presence of the mesenteric cyst.  
The VHA doctor opined that, if the mesenteric cyst had been 
diagnosed prior to mid-October 1990, and if it had been 
removed, the veteran would have avoided the tragic 
consequences that were now with him.  The VHA physician could 
not find evidence in the veteran's unchronologically-
organized medical chart of a CT scan performed prior to 21 
October 1990, and he speculated that, in all likelihood, such 
scan performed earlier, i.e. between January and September, 
might have found the cyst.  Thus, the doctor concluded that 
there was a delay in the proper diagnosis of the veteran's 
condition.  

With respect to the Board's 3rd question, the VHA doctor 
opined that it was at least as likely as not that the delay 
in the proper diagnosis and/or treatment of the veteran's 
condition resulted in the need for his successive surgeries 
in October 1990 and February 1991 and its unfortunate 
clinical course subsequently.

With respect to the Board's 4th question, the VHA physician 
opined that the veteran's October 1990 and February 1991 
surgical procedures all appeared to have been appropriate.

With respect to the Board's 5th question as to whether the 
delay in the proper diagnosis and/or treatment affected the 
outcome of any or all of the veteran's surgical procedures 
(i.e., would there have been a decrease in the length of the 
small intestines which were removed during the veteran's 
surgical procedures, or could the performance of multiple 
bowel resections have been avoided altogether), the VHA 
physician opined that, if the mesenteric cysts had been 
removed prior to the onset of the acute illness in mid-
October 1990, it was reasonable to speculate that he would 
not have required the small bowel resection or any of the 
additional procedures.

With respect to the Board's 6th and last question as to 
whether the veteran's             4 cumulative surgical 
procedures currently resulted in increased and/or additional 
bowel disability stemming from the delay in the proper 
diagnosis or treatment, the VHA physician opined that this 
was so.  He noted that the veteran suffered a catastrophic 
illness consisting of small bowel infarction which required 
resection of the small intestines, and he now suffered from 
short gut syndrome.  The veteran had had problems with 
infections in his Hickman catheters, and no doubt he led a 
miserable life at this time; the VHA doctor opined that a 
proper diagnosis would have avoided this.  However, the 
doctor noted as an essential modifier that a mesenteric cyst 
was an exceedingly rare condition that was not apparent on 
evaluation of the veteran prior to mid-October 1990.  In 
addition, his ongoing alcoholism misled his physicians into 
believing that he had chronic pancreatitis.  However, the VHA 
doctor stated that there was little in the veteran's medical 
chart that would provide evidence that chronic pancreatitis 
was his proper diagnosis, and that that diagnosis was reached 
only by inference and exclusion.  Unfortunately, the veteran 
had a rare condition that progressed to its worst possible 
complication, and the VHA physician concluded that a timely 
diagnosis of a mesenteric cyst with a volvulus was not made 
prior to his bowel infarction.
      
II.   Analysis

The appellant contends, in effect, that he suffers from 
additional bowel disability, short gut syndrome, as a result 
of improper VA medical treatment from January to October 
1990.  He asserts that, because of his past history of 
alcohol abuse, the abdominal complaints for which he sought 
VA medical treatment from January to October 1990 were 
erroneously attributed to pancreatitis, and his treating VA 
physicians went no further to determine the true nature of 
his medical problem because he had been labeled an alcoholic.  
As a consequence, he asserts that the VA's delay in the 
proper diagnosis and treatment of his GI signs and symptoms 
ultimately led to the removal of a significant portion of his 
small intestines at a VA medical facility in October 1990 and 
February 1991, whereas proper and timely diagnosis and 
treatment of his GI complaints would have required either 
minor surgery or no surgery at all.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  
This new law, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West. Supp. 2001), redefined the obligation of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that the VA's duties with respect 
to the VCAA have been fulfilled in this case, and that the 
evidence of record permits the full grant of the benefit 
sought on appeal.

Under the applicable criteria for claims filed prior to 
October 1997, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization or medical or surgical treatment awarded 
under any of the laws administered by the VA, or as a result 
of having submitted to an examination under such law, and not 
the result of his own willful misconduct, and such injury or 
aggravation results in additional disability to him, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.  
38 U.S.C.A. § 1151. 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Under the provisions of 38 U.S.C.A. § 1151 applicable to 
claims filed prior to October 1997, benefits may be paid for 
disability attributable to the VA's failure to diagnose 
and/or treat a pre-existing condition when the VA provides 
treatment or an examination.  Disability due to a pre-
existing condition may be viewed as occurring "as a result 
of" the VA treatment or examination only if a physician 
exercising the degree of skill or case ordinarily required of 
the medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability.  The factual elements 
necessary to support a claim under 38 U.S.C.A. § 1151 based 
on failure to diagnose or treat a pre-existing condition may 
vary with the facts of each case and the nature of the 
particular injury and cause alleged by the claimant.  As a 
general matter, however, entitlement to benefits based on 
such claims would ordinarily require a determination that (1) 
the VA failed to diagnose and/or treat a pre-existing disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  VAOPGCPREC 5-2001.

In this case, the veteran has contended that he suffers from 
additional bowel and GI disability as a result of improper VA 
medical treatment from January to October 1990.  The Board 
finds that this contention is supported by the competent 
medical opinion of a VHA physician who is a specialist in 
gastroenterology and who in May 2002 reviewed the claims 
folder at the Board's request and rendered opinions as to the 
pertinent medical questions in this case.  Those opinions 
were to the effect that the presence of the plausible 
diagnosis of alcoholic pancreatitis in the veteran's case 
gave his attending VA physicians inappropriate assurance that 
additional diagnostic work-up was not necessary; that a small 
bowel volvulus was the most likely cause of the veteran's 
abdominal pain from January to October 1990; that the 
diagnosis and removal of the veteran's mesenteric cyst prior 
to October 1990 would have avoided the tragic GI consequences 
that were now with him; that there was a delay in the proper 
diagnosis of the veteran's condition, inasmuch as a CT scan 
of the abdomen performed between January and September 1990 
in all likelihood might have found the mesenteric cyst; that 
it was at least as likely as not that the delay in the proper 
diagnosis and/or treatment of the veteran's condition 
resulted in the need for his successive surgeries in October 
1990 and February 1991 and its unfortunate clinical course 
subsequently; that if the mesenteric cysts had been removed 
prior to the onset of the veteran's acute illness in mid-
October 1990, it was reasonable to speculate that he would 
not have required the small bowel resection or any of the 
additional surgical procedures; that the veteran's 4 
cumulative surgical procedures at a VA medical facility in 
October 1990 and February 1991 resulted in increased and/or 
additional bowel disability stemming from the delay in the 
proper diagnosis or treatment; and that the veteran now 
suffered from short gut syndrome as a result of the 
catastrophic small bowel infarction which required resection 
of the small intestines.  The VHA doctor further opined that 
the veteran's ongoing alcoholism misled his attending VA 
physicians into believing that he had chronic pancreatitis, 
when in fact there was little in the veteran's medical chart 
that would provide evidence that chronic pancreatitis was his 
proper diagnosis, and that diagnosis was reached only by 
inference and exclusion.  In fact, the VHA physician stated 
that the veteran had a rare mesenteric cyst with a volvulus 
that progressed to its worst possible complication, and he 
concluded that its timely diagnosis was not made prior to the 
veteran's bowel infarction.

On that record, the Board finds that the evidence supports 
the grant of compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional bowel disability as a 
result of VA medical treatment from January to October 1990, 
specifically, short gut syndrome as a residual of surgery for 
a mesenteric cyst with small bowel volvulus and ischemia.  
Although in August 2000 a VA medical practitioner with an MSN 
degree opined that short gut syndrome was an expected result 
of the extensive resection of the veteran's small bowel 
intestine, and that such residual disability was a necessary 
consequence of the treatment, the Board accords greater 
probative value to the more comprehensive May 2002 opinion of 
the VHA physician who is a specialist in gastroenterology, 
and considers it dispositive of the issue on appeal.
 


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional bowel disability as a 
result of VA medical treatment from January to October 1990 
are granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

